             Case 1:20-cv-03173-VM Document 1 Filed 04/21/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
VALVE CORPORATION,

                                            Plaintiff,                Case No.   20-cv-3173


                 -against-                                            COMPLAINT

IMAGINEOPTIX CORPORATION,

                                             Defendant.
--------------------------------------------------------------x

        Plaintiff, Valve Corporation (“Valve”), by its attorneys, Fox Rothschild LLP, for its

complaint against defendant ImagineOptix Corporation (“ImagineOptix”), alleges upon

knowledge with respect to its own acts and upon information and belief with respect to the acts of

others, as follows:

                                         NATURE OF THE CASE

        1.       This is an action for breach of a loan agreement, pursuant to which Valve loaned

one million dollars ($1,000,000.00) to ImagineOptix. ImagineOptix has failed to pay the principal

and interest outstanding under the loan, necessitating this action.

                                                THE PARTIES

        2.       Valve is a Washington corporation with a principal place of business at 10400 NE

4th Street, Suite 1400, Bellevue, WA 98004.

        3.       ImagineOptix is a Delaware corporation with a principal place of business at 10030

Green Level Church Road, Suite 802, Cary, NC 27519.

                                      JURISDICTION AND VENUE

        4.       This Court has original jurisdiction pursuant to 28 U.S.C. § 1332(a) because this is

a civil action between parties who are citizens of different states and the matter in controversy




                                                         1
               Case 1:20-cv-03173-VM Document 1 Filed 04/21/20 Page 2 of 5



exceeds the sum or value of seventy-five thousand dollars ($75,000.00), exclusive of interest and

costs.

         5.       Venue is proper in this judicial district pursuant to a contractual venue provision in

the parties’ loan agreement. ImagineOptix has submitted to the personal jurisdiction of this Court

under the same agreement.

                                                FACTS

         6.       Valve is in the business of developing and distributing video games and other

content for use on personal computers, as well as virtual reality (“VR”) hardware. Valve also

operates the Steam digital distribution and online gaming platform.

         7.       ImagineOptix is in the business of developing and manufacturing optics

technology.

         8.       On or about December 12, 2018, Valve and ImagineOptix entered into a Master

Supply Agreement (the “MSA”). The MSA governed the sale of certain ImagineOptix products

to Valve or third parties involved in the manufacture of Valve VR products.

         9.       Paragraph 14 of the MSA states, in relevant part, that “Valve may terminate this

Agreement at any time, but such termination will not affect any obligations arising prior to such

termination unless such termination is made for material breach.”

         10.      Contemporaneously with the MSA, Valve and ImagineOptix entered into a loan

agreement dated December 12, 2018 (the “Loan Agreement”), whereby Valve loaned the principal

amount of one million dollars ($1,000,000.00) to ImagineOptix in exchange for ImagineOptix’s

promise to repay Valve the principal amount plus interest. A true and correct copy of the Loan

Agreement is annexed hereto as Exhibit A.




                                                2
             Case 1:20-cv-03173-VM Document 1 Filed 04/21/20 Page 3 of 5



       11.      Paragraph 10(e) of the Loan Agreement contains a New York choice of law

provision.

       12.      Paragraph 10(f) of the Loan Agreement states:

       BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON-
       EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS
       LOCATED IN NEW YORK, NEW YORK IN ANY ACTION OR
       PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
       AND BORROWER HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS
       IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
       DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
       ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE
       VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
       SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT
       FORUM.

       13.      By letter dated March 26, 2020, Valve validly terminated the MSA.

       14.      Pursuant to paragraph 6 of the Loan Agreement, Valve’s termination of the MSA

constituted an Event of Default under the Loan Agreement.

       15.      Paragraph 7 of the Loan Agreement provides, in relevant part:

       After the occurrence of an Event of Default but only for so long as any such Event
       of Default shall be continuing, Lender, at its option, and without notice or demand
       of any kind (all of which are hereby expressly waived by Borrower), may do any
       one or more of the following: (a) accelerate and declare the Loan and all other
       obligations hereunder to be immediately due and payable...

       16.      Accordingly, in the March 26, 2020 termination letter, Valve (i) notified

ImagineOptix that Valve was electing to accelerate payment of principal and accrued interest under

the Loan Agreement and (ii) demanded immediate repayment of these sums.

       17.      The entire principal balance of one million dollars ($1,000,000.00) remains due and

owing under the Loan Agreement. Annexed hereto as Exhibit B is a true and correct copy of an

invoice that Valve provided to ImagineOptix on March 26, 2020 demanding the outstanding




                                             3
               Case 1:20-cv-03173-VM Document 1 Filed 04/21/20 Page 4 of 5



principal and interest due and owing as of that date. The invoice reflects the interest rate of six

and one half percent (6.5%) set forth in paragraph 1(b)(i) of the Loan Agreement.

         18.      Despite demand, ImagineOptix has failed to pay any of the sums demanded by

Valve.

         19.      Pursuant to paragraphs 1(b)(i) and 6(c) of the Loan Agreement, Valve’s termination

of the Master Supply Agreement is an Event of Default that triggered the default interest rate of

eight and one half percent (8.5%) on the outstanding principal, as of March 26, 2020.

         20.      Pursuant to paragraph 10(b) of the Loan Agreement, ImagineOptix is liable for all

reasonable costs of collection and enforcement of the Loan Agreement incurred following the

occurrence and during the continuation of any Event of Default, including reasonable attorneys’

fees.

                                             COUNT I
                                        (Breach of Contract)

         21.      Valve repeats and realleges the allegations contained in paragraphs 1 through 20 as

if set forth in full herein.

         22.      The Loan Agreement constitutes a valid and binding contract between Valve and

ImagineOptix.

         23.      Valve complied with all of its obligations under the Loan Agreement.

         24.      As set forth in detail above, ImagineOptix breached the Loan Agreement by failing

to pay the outstanding principal and interest due and owing under the Loan Agreement as of March

26, 2020, when Valve terminated the MSA, accelerated the Loan Agreement, and declared all

obligations thereunder to be immediately due and payable.

         25.      As a result, Valve has been damaged in an amount of not less than one million

eighty two thousand six hundred and thirty dollars and fourteen cents ($1,082,630.14), plus eight



                                               4
            Case 1:20-cv-03173-VM Document 1 Filed 04/21/20 Page 5 of 5



and one half percent (8.5%) interest on the sum of one million dollars ($1,000,000.00) from March

26, 2020 until the judgment is paid.

       WHEREFORE, plaintiff Valve Corporation demands the following relief:

       a)      An award of damages in Valve’s favor and against ImagineOptix in the amount of

one million eighty two thousand six hundred and thirty dollars and fourteen cents ($1,082,630.14),

plus eight and one half percent (8.5%) interest on the sum of one million dollars ($1,000,000.00)

from March 26, 2020 until the judgment is paid;

       b)      prejudgment and post-judgment interest;

       c)      Valve’s costs and attorneys’ fees; and

       d)      such further relief as the Court may deem just and equitable.


Dated: New York, New York
       April 21, 2020

                                                                FOX ROTHSCHILD LLP



                                                          By:
                                                                __________________________
                                                                Matthew J. Schenker
                                                                101 Park Avenue, 17th Floor
                                                                New York, New York 10178
                                                                Tel: (212) 878-7900
                                                                Fax: (212) 692-0940

                                                                Gavin W. Skok
                                                                1001 Fourth Avenue, Suite 4500
                                                                Seattle, WA 98154
                                                                Tel: (206) 389-1731
                                                                Fax: (206) 389-1708
                                                                Pro Hac Vice motion to be filed

                                                                Attorneys for Plaintiff Valve
                                                                Corporation




                                            5
